TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00446-CV




                                  In re Mario-Arnold:Yarrito




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Mario-Arnoldo:Yarrito has filed a petition for writ of mandamus

complaining that the Travis County district clerk has failed to file certain documents in an

underlying proceeding. As an intermediate appellate court, this Court has no jurisdiction to issue

a writ of mandamus against a district clerk unless necessary to enforce our jurisdiction, see

Tex. Gov’t Code § 22.221(a); In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston

[1st Dist.] 1999, orig. proceeding), and our jurisdiction is not implicated here. Accordingly, the

petition for writ of mandamus is dismissed for want of jurisdiction.



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Filed: July 29, 2022